DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, as presented by claim 17, the first switch closed and the fourth and third switch opened concurrently to charge the fly capacitor to the battery voltage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 & 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without charging the fly capacitor by closing the first switch and the fourth switch of the multi-level charge pump, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification discloses, in paragraph [0040], charging the fly capacitor CFLY by closing the first switch SW1 and the fourth switch SW4. However, claim 17 recites the limitation that the fly capacitor is charged by closing the first switch and opening the fourth switch and the third switch. For the purposes of examination, examiner has interpreted “close the first switch, open the fourth switch, and open the third switch” as “close the first switch, close the fourth switch, and open the third switch”.
By virtue of its dependency on claim 17, claim 18 is also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat (US 2020/0336105 A1), hereinafter Khlat 105, in view of Khlat (US 2017/0331433 A1), hereinafter Khlat 433.
Regarding claim 1, Khlat 105 discloses, in Figure 2, a fast-switching power management circuit comprising:
a first hybrid circuit (40) and a second hybrid circuit (42) each coupled between a reference node (Vtarget node) and a voltage output (38) and configured to adjust the output voltage based on a reference voltage (Para [0030] & [0031], the first ET voltage circuit 40 and the second ET voltage circuit 42 generate V.sub.CC-H and V.sub.CC-L at the output port 38 based on the target voltage V.sub.TARGET); and
a control circuit (60) configured to:
	receive a target voltage (V.sub.OFFSET-TGT-MOD) indicating that the output voltage will change from a present voltage level in a present time interval among a plurality of time intervals to a future voltage level in a future time interval immediately succeeding the present time interval among the plurality of time intervals (Para [0042] & [0045], “voltage scaler 74 scales V.sub.TARGET based on a predefined scaling factor K…combiner 76 combines V.sub.OFFSET-TGT-REF with the scaled target voltage to generate the V.sub.OFFSET-TGT-MOD…when the control circuit 60 determines that the RF signal 36 corresponds to the second modulation bandwidth, the control circuit 60 deactivates the first voltage amplifier 46 and activates the second voltage amplifier 50 and sets the scaling factor K to be between zero and one”); and
	activate a first one of the first hybrid circuit and the second hybrid circuit prior to a start of the future time interval to thereby cause the output voltage to change from the present voltage level to the future voltage level within a switching window from the start of the future time interval (Para [0043] & [0044], “when the control circuit 60 determines that the RF signal 36 corresponds to the first modulation bandwidth, the control circuit 60 activates the first voltage amplifier 46 and deactivates the second voltage amplifier 50 and sets the scaling factor K to zero. As a result, the modulated target offset voltage V.sub.OFFSET-TGT-MOD equals the reference target offset voltage V.sub.OFFSET-TGT-REF…The control circuit 60 may also control the supply voltage circuit 54 to provide the first supply voltage V.sub.SUP-H to the first voltage amplifier 46”).
However, Khlat 433 discloses, in Figure 1, wherein the fast-switching power management circuit comprises:
a voltage circuit (10) configured to generate a reference voltage at a reference node (Para [0022], “first voltage boost circuitry 32 is configured to generate a first boosted voltage V.sub.BOOST1 based on the first supply voltage V.sub.BAT1”) and an output voltage at a voltage output based on a battery voltage (Para [0020], “first envelope tracking amplifier 12…receives a first supply voltage V.sub.BAT1 on a first supply voltage input 20…amplifier 12 amplifies the first RF signal 16 to a first voltage V.sub.1 based on the first supply voltage V.sub.BAT1”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the voltage circuit of Khlat 433 in the power management circuit of Khlat 105, to achieve the benefit of amplifying the RF signal to the predetermined voltage without increasing cost, footprint, and power consumption of the power management circuit (Khlat 433, Abstract).
Regarding claim 2, Khlat 105 in view of Khlat 433 disclose the fast-switching power management circuit of claim 1, and Khlat 105 continues to disclose wherein the control circuit is further configured to activate the first one of the first hybrid circuit and the second hybrid circuit independent of whether a second one or the first hybrid circuit and the second hybrid circuit is activated (Para [0043], “when the control circuit 60 determines that the RF signal 36 corresponds to the first modulation bandwidth, the control circuit 60 activates the first voltage amplifier 46 and deactivates the second voltage amplifier 50”).
Regarding claim 19, Khlat 105 in view of Khlat 433 disclose the fast-switching power management circuit of claim 1, and Khlat 105 continues to disclose, in Figure 2, wherein the first hybrid circuit and the second hybrid circuit are each configured to:
operate as a closed switch when being activated (Para [0030], “the first ET voltage circuit 40 is activated to generate the first ET voltage V.sub.CC-H at the output port 38”); and
operate as an open switch when being deactivated (Para [0031], “the second ET voltage circuit 42 is activated to generate the second ET voltage V.sub.CC-L at the output port 38”, the hybrid circuits must be activated to allow voltage at the output port 38).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat 105 in view of Khlat 433 as applied to claims 1-2, & 19 above, and further in view of Khlat et al. (US 2014/0097895 A1), hereinafter Khlat 895.
Regarding claim 15, Khlat 105 in view of Khlat 433 disclose the fast-switching power management circuit of claim 1, and Khlat 105 continues to disclose, in Figure 2, wherein the voltage circuit comprises:
a multi-level charge pump (56) configured to generate a low-frequency voltage at multiple levels based on the battery voltage and in accordance with a selected duty cycle (Para [0034], “circuit 44 may include a multi-level charge pump configured to generate a low-frequency voltage V.sub.DC based on a battery voltage”).
But fails to disclose wherein the voltage circuit comprises an inductor-capacitor filter circuit coupled between the multi-level charge pump and the voltage output and configured to average the multiple levels of the low-frequency voltage to generate the output voltage at the voltage output.
However, Khlat 895 discloses, in Figure 1A, wherein the voltage circuit comprises an inductor-capacitor filter circuit (Para [0028], “inductor 16 couples to the bypass capacitor 19 to form an output filter 29”) coupled between the multi-level charge pump (12) and the voltage output (28) and configured to average the multiple levels of the low-frequency voltage to generate the output voltage at the voltage output (Para [0028], “output filter 29 for the switching voltage output 26 of the multi-level charge pump buck converter 12. The power inductor 16 provides an inductor current, I.sub.SW.sub.--.sub.OUT, to the power amplifier supply output 28”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the inductor-capacitor filter of Khlat 895 in the voltage circuit of Khlat 105 and Khlat 433, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 16, the combination of Khlat 105, Khlat 433, and Khlat 895 disclose the fast-switching power management circuit of claim 15, and Khlat 433 continues to disclose, in Figure 4, wherein the multi-level charge pump comprises:
an input node coupled to a voltage source to receive the battery voltage (Para [0043], “voltage V’.sub.BAT is drawn from a battery 120”);
an output node (node to V.sub.IN) coupled to the LC filter circuit to output the low-frequency voltage (Para [0044], “buck circuitry 112 is configured to generate an electrical current, I, based on an input voltage V.sub.IN”);
a first switch (SW1) coupled between the input node (node to V’.sub.BAT) and the reference node (116);
a second switch (SW2) coupled between the reference node (116) and the output node (node to V.sub.IN);
a third switch (SW3) coupled between the input node (node to V’.sub.BAT) and an intermediate node (capacitor 118 to bottom node);
a fourth switch (SW4) coupled between the intermediate node (capacitor 118 to bottom node) and a ground;
a fifth switch (SW7) coupled between the input node (node to V’.sub.BAT) and the output node (node to V.sub.IN);
a sixth switch (SW8) coupled between the output node (node to V’.sub.BAT) and the ground; and
a fly capacitor (118) coupled between the reference node (116) and the intermediate node (capacitor 118 to bottom node).
Regarding claim 17, as best understood based on the 35 U.S.C. 112(a) issue identified above,  the combination of Khlat 105, Khlat 433, and Khlat 895 disclose the fast-switching power management circuit of claim 16, and Khlat 433 continues to disclose, in Figure 4, wherein the control circuit is further configured to:
close the first switch, open the fourth switch, and open the third switch concurrently to charge the fly capacitor to the battery voltage (Para [0042], “the voltage boost circuitry 110 is controlled to close the switches SW1 and SW4, while keeping the rest of the switches open. Accordingly, a charging current I.sub.CHARGE can be induced to charge the capacitor 118 to the supply voltage V.sub.BAT”); and
open the first switch, open the fourth switch, and close the third switch concurrently to generate the reference voltage higher than the battery voltage at the reference node (Para [0043], “To generate the boosted voltage V.sub.BOOST at the boosted voltage output 116, the switcher circuitry 114 is controlled to close the switch SW3, while keeping the rest of the switches open. As such, the boosted voltage V.sub.BOOST at the boosted voltage output 116 will equal a sum of the voltage of the capacitor 118, which has been charged to the supply voltage V.sub.BAT, and a voltage V′.sub.BAT drawn from a battery 120 (V.sub.BOOST=V.sub.BAT+V′.sub.BAT)”).
Regarding claim 18, the combination of Khlat 105, Khlat 433, and Khlat 895 disclose the fast-switching power management circuit of claim 17, and Khlat 433 continues to disclose wherein the control circuit is further configured to close the fifth switch to cause the multi-level charge pump to output the low-frequency voltage at the battery voltage to thereby cause the LC filter circuit (112) to generate the output voltage at the battery voltage (Para [0044], “the switcher circuitry 114 can be controlled to close the switch SW7 to provide the supply voltage V.sub.BAT to the buck circuitry 112 as the input voltage V.sub.IN”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khlat 105 in view of Khlat 433 as applied to claims 1-2, & 19 above, and further in view of Khlat (US 2020/0336111 A1), hereinafter Khlat 111.
Regarding claim 20, Khlat 105 in view of Khlat 433 disclose the fast-switching power management circuit of claim 1, and Khlat 105 continues to disclose, in Figure 1, wherein:
the present time interval corresponds to a preceding one of a plurality of consecutive orthogonal frequency division multiplexing (OFDM) symbols (Para [0023], “FIG. 1 is a schematic diagram of an exemplary orthogonal frequency division multiplexing (OFDM) time-frequency grid 10…there are a number of subcarriers 18(1)-18(M). The subcarriers 18(1)-18(M) are orthogonally separated from each other by a frequency spacing Δf of 15 KHz”); and
the future time interval corresponds to a succeeding one of the plurality of consecutive OFDM symbols (Para [0024], “Along the time axis 16, there are a number of OFDM symbols 20(1)-20(N). Each intersection of the subcarriers 18(1)-18M) and the OFDM symbols 20(1)-20(N) defines a resource element (RE) 21”).
But fails to disclose wherein the switching window corresponds to a cyclic prefix (CP) in each of the plurality of consecutive OFDM symbols.
However, Khlat 111 discloses wherein the switching window corresponds to a cyclic prefix (CP) in each of the plurality of consecutive OFDM symbols (Para [0027], “the OFDM symbols 20(X−1), 20(X) are each preceded by a respective cyclic prefix (CP) 30…The CP 30 can be configured to different durations based on the subcarrier spacing”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the cyclic prefixes of Khlat 111 in the power management circuit of Khlat 105 and Khlat 433, to achieve the benefit of providing a guard interval to help eliminate inter-symbol interference (Khlat 111, Para [0027]).
Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896